Citation Nr: 1241298	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-12 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, major depressive disorder, and adjustment disorder.

2.  Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis with degenerative changes.

3.  Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis with degenerative joint disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 through March 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued to the Veteran in December 2006 and February 2010.

In the December 2006 rating decision, the RO denied service connection for PTSD.  A timely notice of disagreement (NOD) as to that issue was received from the Veteran in September 2007.  A statement of the case (SOC) was issued to the Veteran in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.  Given the evidence of record (which indicates possible diagnoses of other psychiatric disorders including anxiety disorder, major depressive disorder, and adjustment disorder) the Board has expanded the claim to one for service connection for any psychiatric disability, as characterized on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In the February 2010 rating decision, the RO denied ratings in excess of 10 percent for the Veteran's service-connected plantar fasciitis in his right and left feet.  A timely NOD responsive to that decision was received from the Veteran in May 2010.  An SOC was issued to the Veteran in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of veterans' Appeals) in November 2011.

In April 2012, the Veteran and his representative filed a submission seeking revision of the aforementioned December 2006 rating decision, which denied his claim for service connection for PTSD, under a theory of alleged clear and unmistakable error (CUE).  The Board points out that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As noted above, however, the Veteran's appeal as to the RO's December 2006 rating decision remains pending, and in fact is now before the Board.  Accordingly, the RO's December 2006 decision is not yet ripe for challenge under a theory of CUE.  As such, the Veteran's April 2012 submission does not raise a valid CUE claim.  Nonetheless, to the extent that the Veteran and his representative have asserted additional arguments in that submission in furtherance of his claim for service connection for PTSD, the Board will consider those arguments as part of the evidence of record in its de novo review.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board's decision addressing the claims for ratings in excess of 10 percent for right and left foot plantar fasciitis is set forth below.  The claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, major depressive disorder, and adjustment disorder, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  It does not appear that the claim for a TDIU has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the November 2009 claim for increase, the Veteran's service-connected plantar fasciitis of each foot has resulted in no more than overall moderate impairment marked by pain and impairment of activities involving prolonged sitting, standing, walking, running, repetitive bending, and heavy lifting, but without weakness, edema, heat, redness, instability, atrophy, disturbed circulation, or ankylosis; the weight of the evidence also shows no associated neuroma, metatarsalgia, hammertoes, pes planus, hallux valgus, hallux rigidus, claw foot, or malunion or nonunion or the  tarsal or metatarsal bones, or other impairment.

3.  The applicable criteria have been adequate to rate each foot disability at all points pertinent to the current claim for increase.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right foot plantar fasciitis with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2012).

2.  The criteria for a rating in excess of 110 percent for right foot plantar fasciitis with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5284 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for service-connected plantar fasciitis of each foot, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the December 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, service personnel records, records pertaining to in-service legal proceedings, and the reports of January 2010, September 2011, and March 2012 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2012 Board hearing, along with various written statements provided by the Veteran, and by his representative, spouse, mother-in-law, and other acquaintances, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim for increase, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, service connection for plantar fasciitis of both feet was granted in a December 2006 rating decision.  An initial, 10 percent rating was assigned for each foot, pursuant to Diagnostic Code 5284-5010.  These ratings have remained undisturbed.  The current claim for increased ratings for the Veteran's bilateral plantar fasciitis of each foot was received by VA in November 2009.

As there is no specific diagnostic code for rating plantar fasciitis, rating each disability by analogy is permissible.  38 C.F.R. § 4.20.  Hyphenated diagnostic codes, such as that used to rate the Veteran's plantar fasciitis of each foot is used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code refers to the Veteran's degenerative changes of the feet, or traumatic arthritis (Diagnostic Code (DC) 5010) rated under the general criteria for rating residuals of foot injuries (DC 5284).

Under DC 5010, arthritis due to trauma should be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.

Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

DC 5284 sets forth the criteria for rating "other" foot injuries.  Under that criteria, a 10 percent disability rating is assigned for moderate foot impairment; a 20 percent disability rating is assigned for moderately severe impairment; and a 30 percent rating is assigned for severe impairment.  A note under the diagnostic code provides that a maximum 40 percent rating is assigned for actual loss of the foot.  38 C.F.R. § 4.71a.

The terms "mild," "moderate" and "severe" are not defined in the rating schedule.  In instances where the applicable criteria are dependent on such characterizations, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Considering the pertinent evidence in light of the above, the Board finds that a ratting greater than 10 percent for the plantar fasciitis of the right or left foot is not  warranted at any point pertinent to the November 2009 claim for increase.

Pertinent medical evidence reflects that the Veteran has consistently reported bilateral foot pain which was worse in his left foot than in his right.  A November 2009 VA treatment record reflects complaints of bilateral heel pain with post-stasis dyskinesia in the mornings and pain that was present after long periods of standing and walking.  An examination performed at that time revealed tenderness to deep pressure on the feet, however, did not reveal any associated neurologic signs.  Moreover, strength and flexibility and both feet and the Veteran's gait were all within normal limits.  A repeat examination in December 2009 revealed essentially the same findings.

During a January 2010 VA examination, the Veteran continued to report constant pain in both feet that was exacerbated by physical activity and relieved by rest.  Overall, the Veteran described his pain symptoms as being an eight out of ten in severity.  During the physical examination, the Veteran's posture and gait were within normal limits.  Examination of the ankles was also essentially within normal limits and indicated full motion which included dorsiflexion to 20 degrees and plantar flexion to 45 degrees bilaterally.  An examination of the feet did not reveal any pain, tenderness, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  Contrary to his previous VA treatment, palpation of the plantar surfaces did not elicit any pain.  The Achilles tendon of both feet were also normal bilaterally.  No pes planus, hallux valgus, or hallux rigidus was noted in either foot.  The examiner did not observe any limitations with standing or walking and opined that the Veteran did not require any type of support in his shoes.  Subjective and objective factors were determined as being bilateral foot pain and tenderness on ambulation.

During February 2010 VA treatment, the Veteran continued to demonstrate ongoing tenderness to palpation in his feet and was issued shoe inserts.  In June 2010, the Veteran continued to report foot pain.  At that time, he received an initial corticosteroid injection in his feet.

During a follow-up visit in July 2010, the Veteran reported improvement following the initial corticosteroid injection; but nonetheless, continued to complain of pain and tenderness upon palpation over the heels of his feet.  A second corticosteroid injection was administered at that time.  

In October 2010, the Veteran returned for further VA treatment.  Regarding his symptoms at that time, he reported that his right foot felt better with only minor pain; however, that he continued to experience pain in his left foot with sensitivity to shoes and pressure.  During examination, he continued to demonstrate tenderness to palpation over the plantar fascia of the feet.  Contrary to findings from the Veteran's January 2010 VA examination pes planus and mild rearfoot was noted bilaterally.  A third corticosteroid injection was administered.

During VA treatment in January 2011, the Veteran continued to report pain in his feet that was worse on the left.  Notwithstanding such complaints, he acknowledged some improvement in his symptoms and stated that the pain in his feet was "tolerable".  During an April 2011 treatment, the Veteran described his foot pain as being a three out of ten in severity.  In July 2011, he continued to demonstrate tenderness to palpation of both feet; however, the Veteran's plantar fasciitis was noted as "significantly improving".

A second VA examination was afforded to the Veteran in September 2011.  At that time, he reported constant pain in the bilateral heels which traveled to his ankles, and which was exacerbated by physical activity and prolonged standing.  He stated that the described pain was relieved by rest but that he continued to experience ongoing stiffness and swelling even at rest.  He denied having any history of hospitalization for treatment of his plantar fasciitis.  Functionally, he reported physical impairment of prolonged standing, walking, and running.

During examination, the Veteran's posture and gait were once again within normal limits.  Again, a physical examination of the feet did not reveal any pain, tenderness, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  No ankylosis was observed.  Range of motion of the ankles continued to be full.  Palpation of the feet was productive at that time of tenderness over the plantar surfaces of both feet.  During weightbearing and non-weightbearing, the Achilles tendons of both feet were again normal in alignment.  Consistent with the findings from the January 2010 VA examination, pes planus, hallux valgus, or hallux rigidus was not seen.  The examiner also did not observe the presence of any hammertoes.  Morton's metatarsalgia was also not present.  Subjective and objective factors were determined as being bilateral foot pain and tenderness on ambulation.  The examiner opined that the Veteran required shoe inserts, but did not require orthopedic or corrective shoes, arch supports, foot supports, or build-up of the arches of his shoes.  X-rays revealed early osteoarthritis at the first metatarsal joint of the right foot and calcaneal spurs in both feet.  Functionally and occupationally, the examiner noted that the Veteran's disabilities were productive of some limitations which included impaired prolonged sitting, standing, walking, running, repetitive bending, and heavy lifting.

During VA treatment in November 2011, the Veteran reported functional improvement, stating that he was now able to stand for periods of up to 30 minutes, whereas previously, he had only been able to stand for periods of 10 to 15 minutes.  Nonetheless, he continued to report the presence of left heel pain and a sensation which he described as "ice picks stabbing the soles of my feet."  A letter also dated that month from the Veteran's treating VA physician, Dr. S.L., expressed that 
the Veteran's plantar fasciitis has prevented the Veteran from being able to exercise, which in turn, has apparently resulted in significant weight gain.  This opinion appears to be consistent with the functional limitation identified during the September 2011 VA examination.

In March 2012, the Veteran underwent a third VA examination of his feet.  At that time, the Veteran reported that the pain in his feet was "very minimal" and was continuing to decrease.  He stated that overall, his foot pain is better than it was two years before.  Nonetheless, he stated that his current symptoms were still aggravated by prolonged walking or standing and that he was using orthotic night boots.  During the examination, the examiner did not see any evidence of Morton's neuroma, metatarsalgia, hammertoes, hallux valgus, hallux rigidus, claw foot, or malunion of the tarsal or metatarsal bones.

Overall, the evidence shows that the Veteran's plantar fasciitis of each foot been consistently productive of foot pain that has been present upon walking and standing with tenderness upon palpation of the feet.  Thus, each disability has been marked by pain and impairment of activities involving prolonged sitting, standing, walking, running, repetitive bending, and heavy lifting.  This level of impairment, which compensates the Veteran for functional loss due pain, is no more than moderate overall, consistent with the current 10 percent rating assigned for each disability under Diagnostic Code 5284.  

The Board also finds that no other diagnostic code provides a basis for assignment of a higher rating for either foot.  There has been no evidence of any weakness, edema, heat, redness, instability, atrophy, disturbed circulation, or ankylosis.  The weight of the evidence also shows no associated neuroma, metatarsalgia, hammertoes, pes planus, hallux valgus, hallux rigidus, claw foot, malunion or nonunion or the tarsal or metatarsal bones, or other impairment.
 
The Board notes that a physical examination performed during VA treatment in October 2010 indicated the presence of pes planus; however, this finding is  inconsistent with the other evidence in the record.  In that regard, the Board notes that pes planus was not noted as an objective finding in the other VA treatment records.  Moreover, repeated physical examinations performed during VA examinations in January 2010, prior to the October 2010 finding, and in September 2011 and March 2012, after the October 2010 finding, each did not reveal the presence of any pes planus. 

Similarly, repeat physical examinations performed during treatment and repeat VA examinations have not revealed any objective evidence of weakness, edema, heat, redness, instability, atrophy, disturbed circulation, ankylosis, or abnormalities in the Achilles tendon in either foot.  Further, demonstrated range of motion of the ankle joints has been consistently full and within normal limits.

Here, the collective evidence discussed above tends to suggest that each service-connected foot disability has improved over the course of the appeal..  The Board also notes that the Veteran reported during treatment in July 2010 and January 2011that pain symptoms were worse in his left foot than in his right.  Nonetheless, he acknowledged during his January 2011 treatment that the pain in both feet were, overall, tolerable.  Subsequent medical evidence indicates continued improvement of symptoms in both feet.

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the November 2009 claim for increase has either disability been shown to be so exceptional or unusual to warrant a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321 (cited in the September 2011 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
For all the foregoing reasons, the Board finds that there is no basis for staged rating of either right or left plantar fasciitis, pursuant to Hart, and that the claims for higher ratings must be denied..  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for right foot plantar fasciitis with degenerative changes is denied.

A rating in excess of 10 percent for left foot plantar fasciitis with degenerative joint disease is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

In support of his claim for service connection for PTSD, the Veteran, who enlisted into service as a plastic surgeon, has alleged in-service stressors arising from various in-service legal proceedings that ultimately prevented him from obtaining privileges for practicing medicine during his enlistment at David Grant Medical Center.  Through various allegations raised in his claims submissions, September 2007 PTSD statement, June 2012 Board hearing testimony, and lay statements from his spouse and mother-in-law, the Veteran has also alleged a systemic harassment by his supervisors and neglect from his co-workers during service.  According to the Veteran, these events resulted in stress and anxiety, for which he reportedly received psychiatric counseling and treatment during service.

Consistent with the Veteran's account of his active duty service, personnel records and legal records in the claims file show that the Veteran was initially charged during service with violations of the Uniform Code of Military Justice.  Tribunal records in the claims file show that the Veteran was ultimately exonerated of these charges.  Nonetheless, additional personnel records in the claims file indicate that supervisors at David Grant Medical Center continued to issue formal reprimands based upon the charges of which the Veteran was exonerated, prompting further legal intervention by defense counsel on the Veteran's behalf.  Ultimately, the formal reprimands issued by the Veteran's supervisors apparently resulted in the Veteran being denied medical privileges at David Grant Medical Center.  In light of the foregoing evidence, the Board finds that the in-service stressors claimed by the Veteran are adequately supported by the record.

The evidence of record indicates that the Veteran has received various psychiatric diagnoses over the course of his psychiatric treatment.  In that regard, an April 2009 private report from Dr. J.S.G. expresses a PTSD diagnosis formed pursuant to the diagnostic criteria identified by the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Interestingly, Dr. J.S.G. indicates in his report that the Veteran had experienced multiple traumas in his life which include:  discovering that a former fiancée had been attempting to kill him; loss of custody of his children; ongoing issues with the state medical board; and the aforementioned stressor of feeling ostracized by his co-workers and supervisors at David Grant Medical Center during his active duty service.  Nonetheless, it is unclear from Dr. J.S.G.'s report as to whether he believed that the Veteran's PTSD was related in any way to his noted in-service stressors.

The Board also notes that the PTSD diagnosis made by Dr. J.S.G. appears to be supported by August 2011 statements provided by the Veteran's acquaintances, J.C. and W.C.W.  Although both J.C. and W.C.W. acknowledge that they have not treated the Veteran, they purport to have observed the Veteran over several years and claim to have certain psychiatric and medical training which qualify them to offer a diagnosis of PTSD based upon their observations of the Veteran and their interactions with him over the years.

VA treatment records in the claims file do not indicate a concurring PTSD diagnosis; however, do reflect other psychiatric diagnoses.  In that regard, records from a February 2010 initial psychiatric intake examination reflect a diagnosis of major depressive disorder.  Records from a March 2010 psychiatric treatment reflect the opinion that the Veteran had experienced a major depressive episode with features of PTSD but without "real criteria A."  The treating VA psychiatrist opined that the Veteran had anxiety disorder with elements of rage, irritability, and nightmares.  A June 2010 VA treatment record reflects a diagnosis of chronic adjustment disorder.

As discussed above, and consistent with the Court's holding in Clemons, the Board has expanded the Veteran's service connection for PTSD to involve any acquired psychiatric disorder to include not only PTSD, but also anxiety disorder, major depressive disorder.  The RO should adjudicate the expanded claim, in the first instance, to avoid any prejudice to the Veteran.

The Board further notes that the Veteran has not yet been afforded a VA psychiatric examination to explore the nature of current psychiatric disability/ies and the existence of any etiological relationship between such disability/ies and the Veteran's active duty service.  Under the circumstances of this case, the Board find)s that such an examination and opinion would be helpful in resolving the matter remaining on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the RO should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim remaining on appeal.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to under further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The record indicates that the Veteran has been receiving psychiatric treatment at the VA Medical Center (VAMC) in West Los Angeles, and the claims file contains treatment records from that facility through February 2012.  Hence, more recent records from that facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the West Los Angeles VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since February 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal. The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  The RO should obtain from the West Los Angeles VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since February 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include psychological testing, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies), to particularly include PTSD, anxiety disorder, major depressive disorder, and adjustment disorder.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's verified stressor(s).

With respect to each diagnosed disability other than PTSD, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include the conceded in-service stressor.

The examiner should set forth all examination findings along with complete rationale for the conclusions reached in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


